DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 9,239,315 (Georgeson et al.) in view of U.S. Patent Application Publication 2009/0048789 (Yu et al.).
With regards to claim 1, ‘315 Georgeson et al. discloses a structure including a patch comprising, as illustrated in Figures 1-7, Georgeson et al. discloses a structure including a patch comprising, as illustrated in Figures 1-7, a patch device 10; a mounting area 11 (e.g. surface of sheet 11); a first plurality of ultrasound transceivers 14a,14b,14c,14d (as observed in Figure 5) mounted at a first plurality of locations (e.g. corners of the mounting area as observed in Figure 5) around a perimeter of the mounting area (as observed in Figure 5) with a regular interval between adjacent ultrasound transceivers of the first plurality of ultrasound transceivers (as observed in Figure 5, the interval between transceivers 14a,14b, interval between transceivers 14b,14c, interval between transceivers 14c,14d, interval between transceivers 14d,14a are regular intervals since the patch is a square) such that the first plurality of locations (e.g. the corners) are spaced to provide a plurality of known distances between the first plurality of 
With regards to claim 2, ‘315 Georgeson et al. further discloses a material comprising the mounting area 11 is selected as a different material from the structure. (See, column 5, lines 10-21).
With regards to claim 3, ‘315 Georgeson et al. further discloses a second plurality of ultrasound transceivers 14 (e.g. the two middle transceivers 14 in Figure 3) mounted at a second plurality of locations (e.g. as observed in Figure 3) around (e.g. broadest interpretation – defined as “here and there; throughout” by merriam-webster) the mounting area 11 such that the second plurality of locations are spaced to provide a plurality of known distances between the second plurality of ultrasound transceivers across the mounting area; the first plurality of ultrasound transceivers 14a,14b,14c,14d (e.g. corner transceivers in Figures 3,5) are configured to transmit and receive signals in a first bandwidth that propagate at a first depth in the structure and the second plurality of ultrasound transceivers 14 (e.g. middle transceivers in Figure 3) are configured to transmit and receive signals in a second bandwidth that propagate at a second depth in the structure different than the first depth (column 5, line 55 to column 6, line 7; column 7, lines 1-25).
With regards to claim 4, ‘315 Georgeson et al. further discloses the first plurality of ultrasound transceivers comprises two ultrasound transceivers located on opposite sides of the mounting area (e.g. as observed in Figure 5, transceivers 14a,14b on one side and transceivers 14c,14d on opposite side).
With regards to claim 5, ‘315 Georgeson et al. discloses a structure including a patch comprising, as illustrated in Figures 1-7, a system comprising a diagnostic patch 10 including a 
With regards to claim 6, ‘315 Georgeson et al. further discloses the controller 22,26 is further configured to cause a first subset of the plurality of transceivers to transmit the corresponding plurality of baseline signals and the corresponding plurality of diagnostic signals at a first frequency; and cause a second subset of the plurality of transceivers to transmit the 
With regards to claim 7, ‘315 Georgeson et al. further discloses the difference between the baseline effect and the diagnostic effect identifies at least one of a change in signal amplitude; a change in signal time-of-flight; a change in a frequency response; a change in signal reflections from the imperfection.  (See, column 7, lines 24-28).
With regards to claim 8, ‘315 Georgeson et al. further discloses to cause the plurality of transceivers to transmit the corresponding plurality of baseline signals into the structure, the controller 22,26 is configured to select one transceiver of the plurality of transceivers to use as a transmitter in a first time window; transmit one baseline signal of the plurality of baseline signals during the first time window; receive the one baseline signal at remaining transceivers of the plurality of transceivers during the first time window; cycle to a different one transceiver of the plurality of transceivers to use as the transmitter in a subsequent time window.  (See, column 9, lines 29-58).
With regards to claim 9, ‘315 Georgeson et al. further discloses the threshold is a dynamic threshold for a rate of growth in the imperfection from the baseline effect.  (See, column 8, lines 31-63).
With regards to claim 10, Georgeson et al. discloses a structure including a patch comprising, as illustrated in Figures 1-7, a method comprising transmitting, at a first time, a first ultrasound signal from a first transceiver 14b of a first plurality of transceivers 14a,14b,14c,14d in contact with a structure 12 (e.g. column 9, lines 5-16; Figure 5; step 42 of Figure 6; column 9, line 59 to column 10, line 15); receiving the first ultrasound signal carried in the structure at a second transceiver 14a,14c of the first plurality of transceivers at a known distance from the first transceiver (e.g. column 9, lines 5-11,11-20; Figure 5; step 44 of Figure 6; column 9, line 59 to column 10, line 15); determining a baseline signal characteristic of the first ultrasound signal as 
With regards to claim 11, ‘315 Georgeson et al. further discloses affixing the first transceiver 14b and the second transceiver 14a to a surface of the structure via a patch 10 having a face 11 (e.g. face of sheet 11 of patch 10; column 5, lines 8-11) defining the known distance between the first transceiver and the second transceiver and including an adhesive layer (e.g. not illustrated; column 5, lines 26-29) mounting the face to the structure wherein the first transceiver and the second transceiver are located on a perimeter of the patch.  (See, observed in Figures 5).
With regards to claim 12, ‘315 Georgeson et al. further discloses the patch 10 is made of a material different from the structure. (See, column 5, lines 10-21).
With regards to claim 13, ‘315 Georgeson et al. further discloses receiving the first ultrasound signal carried in the structure at a third transceiver 14c of the first plurality of transceivers at a second known distance from the first transceiver 14b (as observed in Figure 5); determining a second baseline signal characteristic of the first ultrasound signal as received at the third transceiver 14c; receiving the second ultrasound signal carried in the structure at the third transceiver 14c; determining a second diagnostic signal characteristic of the second 
With regards to claim 14, ‘315 Georgeson et al further discloses transmitting, at a third time, a third ultrasound signal from a third transceiver 14c of a second plurality of transceivers in contact with the structure; receiving the third ultrasound signal carried in the structure at a fourth transceiver 14d of the second plurality of transceivers at a second known distance from the third transceiver; determining a second baseline signal characteristic of the third ultrasound signal as received at the fourth transceiver 14d; transmitting, at a fourth time, a fourth ultrasound signal from the third transceiver 14c of the second plurality of transceivers; receiving the fourth ultrasound signal carried in the structure at the fourth transceiver 14d; determining a second diagnostic signal characteristic of the fourth ultrasound signal as received at the fourth transceiver 14d; in response to determining that a second difference between the second baseline signal characteristic and the second diagnostic signal characteristic exceeds the threshold, generating a second alert.  (See, column 8, line 64 to column 10, line 15; Figures 5-6).
With regards to claim 15, ‘315 Georgeson et al. further discloses transmitting, at a third time, a third ultrasound signal from the second transceiver 14a of the first plurality of transceivers in contact with the structure; receiving the third ultrasound signal carried in the structure at the first transceiver 14b of the first plurality of transceivers at the known distance from the second transceiver; determining a second baseline signal characteristic of the third ultrasound signal as received at the first transceiver 14b; transmitting, at a fourth time, a fourth ultrasound signal from the second transceiver 14a of the first plurality of transceivers; receiving the fourth ultrasound signal carried in the structure at the first transceiver 14b; determining a second diagnostic signal characteristic of the fourth ultrasound signal as received at the first 
With regards to claim 16, ‘315 Georgeson et al. further discloses the difference between the baseline signal characteristic and the diagnostic signal characteristic indicates at least one of a change in signal strength from the first time to the second time; a change in signal propagation speed through the structure from the first time to the second time; a change in a frequency response; a change in signal reflections from an imperfection included in the structure.  (See, column 7, lines 24-28).
With regards to claim 17, ‘315 Georgeson et al. further discloses the structure 12 is a component of a vehicle that is in operation at the second time.  (See, column 5, lines 1-3).
With regards to claim 18, ‘315 Georgeson et al. further discloses ultrasound signals are transmitted and received at known times and signal characteristics of the ultrasound signals are stored in association with operational phases of the vehicle that correspond to the known times.  (See, column 9, lines 29-40; column 10, lines 53-60)
With regards to claim 19, ‘315 Georgeson et al. further discloses the threshold is a dynamic threshold to identify a rate of growth in an imperfection included in the structure from the first time to the second time. (See, column 8, lines 31-63).
With regards to claim 20, ‘315 Georgeson et al. further discloses the ultrasound signals are transmitted and received in a pitch-catch arrangement in which each transceiver of the first plurality of transceivers transmits a diagnostic signal in a given time window to remaining transceivers of the first plurality of transceivers.  (See, observed in Figures 3,5).

Response to Amendment
Applicant’s arguments with respect to claims 1-20 have been considered but are moot in view of the new ground(s) of rejection and/or because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen C Kwok whose telephone number is (571)272-2197.  The examiner can normally be reached on Monday to Friday, 7:30 to 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/HELEN C KWOK/Primary Examiner, Art Unit 2861